UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1335



ROBERT E. GREEN, SR.,

                                            Plaintiff - Appellant,

          versus


MAYOR AND CITY COUNCIL; THE BALTIMORE CITY
POLICE DEPARTMENT; SOD DECOY SQUAD; CARL
STAMBAUGH, Officer; OTHER MEMBERS OF THE
BALTIMORE POLICE DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
2941-MJG)


Submitted:   May 20, 2003                   Decided:   June 4, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert E. Green, Sr., Appellant Pro Se. William Rowe Phelan, Jr.,
CITY OF BALTIMORE LAW DEPARTMENT, Baltimore, Maryland; Gary Charles
May, BALTIMORE CITY POLICE DEPARTMENT, Baltimore, Maryland; Eileen
Antoinette Carpenter, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Green, Sr., seeks to appeal the district court’s

order advising Green that additional filings relevant to his closed

case, other than a notice of appeal, would be discarded. We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

September 17, 2002.     The notice of appeal was filed on March 17,

2003.   Because Green failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED


                                  2